NOTICE: NOT FOR PUBLICATION.
   UNDER ARIZONA RULE OF THE SUPREME COURT 111(c), THIS DECISION DOES NOT CREATE
          LEGAL PRECEDENT AND MAY NOT BE CITED EXCEPT AS AUTHORIZED.




                                    IN THE
             ARIZONA COURT OF APPEALS
                                DIVISION ONE


                     STATE OF ARIZONA, Respondent,

                                        v.

               ANTHONY WILLIAM COLEMAN, Petitioner.

                         No. 1 CA-CR 13-0221 PRPC
                                FILED 10-16-2014


    Petition for Review from the Superior Court in Maricopa County
                           No. CR2007-132471
                 The Honorable Barbara L. Spencer, Judge

                  REVIEW GRANTED; RELIEF DENIED


                                   COUNSEL

Maricopa County Attorney’s Office, Phoenix
By Diane Meloche
Counsel for Respondent

Anthony William Coleman, San Luis
Petitioner



                       MEMORANDUM DECISION

Judge Samuel A. Thumma delivered the decision of the Court, in which
Presiding Judge Margaret H. Downie and Judge Andrew W. Gould joined.
                            STATE v. COLEMAN
                            Decision of the Court

T H U M M A, Judge:

¶1             Petitioner Anthony William Coleman, Jr. seeks review of the
superior court’s order denying his petition for post-conviction relief, filed
pursuant to Arizona Rule of Criminal Procedure 32.1. Absent an abuse of
discretion or error of law, this court will not disturb a superior court’s ruling
on a petition for post-conviction relief. State v. Gutierrez, 229 Ariz. 573, 577
¶ 19, 278 P.3d 1276, 1280 (2012). Finding no such error, this court grants
review but denies relief.

¶2            A jury convicted Coleman of second degree murder and
misconduct involving weapons. The superior court sentenced Coleman to
an aggregate term of 16 years’ imprisonment and his convictions and
sentences were affirmed on direct appeal. State v. Coleman, 1 CA-CR 08-0605
(Ariz. App. Sept. 10, 2009) (mem. decision). Coleman now seeks review of
the summary dismissal of his third successive petition for post-conviction
relief. This court has jurisdiction pursuant to Arizona Rule of Criminal
Procedure 32.9(c).

¶3             Coleman argues Martinez v. Ryan, __ U.S. __, 132 S. Ct. 1309
(2012), constitutes a significant change in the law that allows him to raise
an untimely claim of ineffective assistance of his first post-conviction relief
counsel. Coleman argues counsel who represented him in his first post-
conviction relief proceeding was ineffective by failing to raise various
claims of ineffective assistance of trial counsel. Martinez held that, “[w]here,
under state law, claims of ineffective assistance of trial counsel must be
raised in an initial-review collateral proceeding, a procedural default will
not bar a federal habeas court from hearing a substantial claim of ineffective
assistance at trial if, in the initial-review collateral proceeding, there was no
counsel or counsel in that proceeding was ineffective.” __ U.S. at __, 132 S.
Ct. at 1320. Under Martinez, Coleman may seek habeas corpus relief in
federal court based on ineffective assistance of trial counsel if he can first
show either he had no counsel in his first post-conviction relief proceeding
or if counsel in his first post-conviction relief proceeding was ineffective.
Martinez does not, however, require a state court to consider all untimely
claims of ineffective assistance of counsel raised in state post-conviction
relief proceedings.




                                       2
                  STATE v. COLEMAN
                  Decision of the Court



¶4   For these reasons, this court grants review but denies relief.




                          :gsh




                             3